DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2010/0134711 A1).
Regarding claim 1, Park teaches a method of forming a Light Emitting Diode (LED) assembly (Fig. 1), the method comprising: drilling a first through hole in a printed circuit board (128), wherein the first through hole attaches the printed circuit board to a housing [0037]; determining a first fiducial based on the first through hole (hole is used for aligning board and provides reference for the halfway mark between top and bottom of board, in addition to each hole being equidistant from either end of the board);
determining a center of a LED emitter of a LED module (center of 125A), wherein the LED is integral to the LED module and the center of the LED emitter is different than a center of the LED module (125, Fig. 3);
placing the LED module on the printed circuit board based on the first fiducial and the center of the LED emitter of the LED module (Fig. 3).
Regarding claim 2, Park teaches further comprising:
drilling a second through hole in the printed circuit board, wherein the second through hole attaches the printed circuit board to the housing (second of 128);
determining a second fiducial based on the second through hole (hole is used for aligning board and provides reference for the halfway mark between top and bottom of board, in addition to each hole being equidistant from either end of the board) [0037]; and
placing the LED module on the printed circuit board based on the first fiducial, the second fiducial and the center of a LED emitter (Fig. 3).
Regarding claim 3, Park teaches applying a solder paste to the printed circuit board in a region of the printed circuit board where the LED module is placed; and reflowing the solder paste to permanently connect the LED module to the printed circuit board [0049].
Regarding claim 4, Park teaches applying an electrically conductive adhesive material to the printed circuit board in a region of the printed circuit board where the LED module is placed [0049].
Regarding claim 8, Park teaches the first fiducial is determined based on a center of the first drilled through hole; and the second fiducial is determined based on a center of the second drilled through hole [0037].
Regarding claim 9, Park teaches determining centers for LED emitters of each of a plurality of LED modules; and placing the plurality of LED modules on the printed circuit board based on the centers and the first fiducial (modules placed such that they do not overlap with holes – Fig. 3).
Regarding claims 10-14 and 18-20, these claims are analogous to the claims above and are therefore also taught by Park.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Haefner et al. (US 2016/0197044 A1).
Regarding claims 5-7 and 15-17, Park teaches after applying adhesive, reflowing the solder paste to permanently connect the LED module to the printed circuit board [0049].
lacks the non-conductive adhesive and the digital imaging.
Haefner teaches applying non-conductive adhesive to the printed circuit board in the region of the printed circuit board where the LED module is placed [0174]; and the determining the center of the LED emitter of the LED module is based on a plurality of digital images [0095].
Therefore it would have been obvious to one of ordinary skill in the art to use the attachment methods disclosed by Haefner because it allows for a determination of a reference coordinate system without requiring further attached hardware to the device (paragraph 0098 of Haefner).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876